Exhibit 10.5

UNUM GROUP

(f/k/a UNUMPROVIDENT CORPORATION)

AMENDED AND RESTATED STOCK PLAN OF 1999

ARTICLE I

Purpose

1.1    General.  The purpose of the Unum Group Amended and Restated Stock Plan
of 1999 (the “Plan”) is to promote the success, and enhance the value, of Unum
Group (the “Corporation”), by linking the personal interests of its employees,
officers, producers and directors to those of Corporation stockholders and by
providing such persons with an incentive for outstanding performance. The Plan
is further intended to provide flexibility to the Corporation in its ability to
motivate, attract, and retain the services of employees, officers, producers and
directors upon whose judgment, interest, and special effort the successful
conduct of the Corporation’s operation is largely dependent. Accordingly, the
Plan permits the grant of incentive awards from time to time to selected
employees, officers, producers and directors.

ARTICLE 2

Effective Date

2.1    Effective Date.  The Plan was effective as of January 1, 1999 (the
“Effective Date”), was amended and restated by the Board on February 18, 2005
effective as of the approval of the stockholders on may 12, 2005, and further
amended by the Committee on August 15, 2007.

2.2    Termination of Plan.  No Awards may be granted under the Plan after the
ten-year anniversary of the Effective Date, but the Plan shall remain in effect
as long as any Awards under it are outstanding.

ARTICLE 3

Definitions

3.1    Definitions.  When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
or Dividend Equivalent Award, or any other right or interest relating to Stock
or cash, granted to a Participant under the Plan.

(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

(c) “Board” means the Board of Directors of the Corporation.

(d) “Change in Control” means and includes the occurrence of any of the
following events:

(i)        during any period of two consecutive years, individuals who, at the
beginning or such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least



--------------------------------------------------------------------------------

a majority of the Board, provided that any person becoming a director and whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the Act) (“Election Contest”) or other actual or threatened solicitation
of proxies or consents by or on behalf of any “person” (as such term is defined
in Section 3(a)(9) of the Act and as used in Sections 13(d)(3) and 14(d)(2) of
the Act) other than the Board (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election or Contest or Proxy Contest,
shall be deemed an Incumbent Director;

(ii)         any person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 20% (30% with respect to deferred compensation subject to Internal
Revenue Code Section 409A) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) by the Company of any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii), or (E) a transaction
(other than one described in (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(E) does not constitute a Change in Control of the Company under this paragraph
(ii);

(iii)         the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner, directly or indirectly, of 20% (30% with
respect to deferred compensation subject to Internal Revenue Code Section 409A)
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the

 

2



--------------------------------------------------------------------------------

execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale which satisfies all of the criteria specified in
(A), (B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv)         the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% (30% with respect to deferred compensation subject to Internal Revenue
Code Section 409A) of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Committee” means the committee of the Board described in Article 4.

(g) “Corporation” means UnumProvident Corporation, a Delaware corporation.

(h) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(i) “Disability” means the Participant is (1) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Participant’s employer. The Committee may require such
medical or other evidence as it deems necessary to judge the nature and duration
of the Participant’s condition. Notwithstanding the above, with respect to an
Incentive Stock Option, Disability shall mean Permanent and Total Disability as
defined in Section 22(e)(3) of the Code.

(j) “Dividend Equivalent” means a right granted to a Participant under Article
11.

(k) “Effective Date” has the meaning assigned such term in Section 2.1.

(l) “Fair Market Value,” on any date, means (i) if the Common Stock is listed on
a securities exchange or traded over the Nasdaq National Market, the average of
the high and low market prices reported in The Wall Street Journal at which a
Share of Common Stock shall have been sold on such day or on the next preceding
trading day if such date was not a trading day, or (ii) if the Common Stock is
not listed on a securities exchange or traded over the Nasdaq National Market,
Fair Market Value shall be determined by the Committee in its good faith
discretion using a reasonable valuation method which shall include consideration
of the following factors, as applicable: (i) the value of the Corporation’s
tangible and intangible assets; (ii) the present value of the Corporation’s
future cash-flows; (iii) the market value of stock or equity interests in
similar corporations and other entities engaged in substantially similar trades
or businesses, the value of which can be readily determined objectively (such as
through trading prices on an established securities market or an amount paid in

 

3



--------------------------------------------------------------------------------

an arm’s-length private transaction); (iv) control premiums or discounts for
lack of marketability; (v) recent arm’s length transactions involving the sale
or transfer of such stock or equity interests; and (vi) other relevant factors.

(m) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

(n) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

(o) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

(p) “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Corporation. Notwithstanding
the above, with respect to Incentive Stock Options, the term shall have the same
meaning as set forth in Section 424(e) of the Code.

(q) “Participant” means a person who, as an employee, officer, Producer or
director of the Corporation or any Parent or Subsidiary, has been granted an
Award under the Plan.

(r) “Plan” means the UnumProvident Corporation Stock Plan of 1999, as amended
and or restated from time to time.

(s) “Producer” means a producer of insurance business for the benefit of the
Corporation or its subsidiaries. For purposes of this Plan, Producers are deemed
to be consultants of the Corporation or its Parent or Subsidiaries.

(t) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

(u) “Retirement” means a Participant’s voluntary termination of employment with
the Corporation, Parent or Subsidiary at or after age 65 or after attaining age
55 with at least 15 years of service with the Corporation or a Parent or
Subsidiary or with an entity that has been acquired by the Corporation or a
Parent or Subsidiary, or with the approval of the Committee.

(v) “Stock” means the $.10 par value common stock of the Corporation and such
other securities of the Corporation as may be substituted for Stock pursuant to
Article 12.

(w) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a share of Stock as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.

(x) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Corporation.
Notwithstanding the above, with respect to Incentive Stock Options, the term
shall have the meaning set forth in Section 424(f) of the Code.

(y) “1933 Act” means the Securities Act of 1933, as amended from time to time.

 

4



--------------------------------------------------------------------------------

(z) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 4

Administration

4.1    Committee.  The Plan shall be administered by a committee (the
“Committee”) appointed by the Board (which Committee shall consist of two or
more directors) or, at the discretion of the Board from time to time, the Plan
may be administered by the Board. It is intended that the directors appointed to
serve on the Committee shall be “non-employee directors” (within the meaning of
Rule 16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m) and the regulations thereunder) to the extent
that Rule 16b-3 and, if necessary for relief from the limitation under Code
Section 162(m) and such relief is sought by the Corporation, Code
Section 162(m), respectively, are applicable. However, the mere fact that a
Committee member shall fail to qualify under either of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. During any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this
Section 4.1) shall include the Board.

4.2    Action by the Committee.  For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Corporation or
any Parent or Subsidiary, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan.

4.3    Authority of Committee.  Except as provided below the Committee has the
exclusive power, authority and discretion to:

(a) Designate Participants;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

(e) Accelerate the vesting or lapse restrictions of any outstanding Award, based
in each case on such considerations as the Committee it its sole discretion
determines, subject however, to the restrictions in Sections 7.1 (b), 8.1(b),
and 9.3.

 

5



--------------------------------------------------------------------------------

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(g) Prescribe the form and content of each Award Agreement, which need not be
identical for each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(k) Amend the Plan or any Award Agreement as provided herein; and

(l) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Corporation or any Parent or Subsidiary may operate, in order to
assure the viability of the benefits of Awards granted to Participants located
in such other jurisdiction and to meet the objectives of the Plan.

Notwithstanding the above, the Board or the Committee may expressly delegate to
a special committee consisting of one or more directors who are also officers of
the Corporation some or all of the Committee’s authority under subsections
(a) through (g) above with respect to those eligible Participants who, at the
time of the grant are not, and are not anticipated to become, either (I) Covered
Employees or (ii) persons subject to the insider trading rules of Section 16 of
the 1934 Act. Further, the Committee may delegate its general administrative
duties under the Plan to an officer or employee or committee of officers or
employees of the Company.

4.4.    Decisions Binding.  The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. No member of the Committee shall be liable for any
act done in good faith.

ARTICLE 5

Shares Subject To The Plan

5.1.    Number of Shares. The aggregate number of shares of Stock reserved and
available for Awards or which may be used to provide a basis of measurement for
or to determine the value of an Award (such as with a Stock Appreciation Right)
shall be 17,500,000 of which not more than thirty-five percent (35%) may be
granted as Awards of Restricted Stock or unrestricted Stock Awards, and not more
than ten percent (10%) shares of Stock shall be granted in the form of Incentive
Stock Options.

5.2.    Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

5.3.    Limitation on Awards.  Notwithstanding any provision in the Plan to the
contrary, but subject to adjustment as provided in Section 12.4 the maximum
number of shares of Stock with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one

 

6



--------------------------------------------------------------------------------

Participant shall be 1,000,000. The maximum Fair Market Value (measured as of
the date of grant) of any Awards other than Options and SARs that may be
received by any one Participant (less any consideration paid by the Participant
for such Award) during any one calendar year under the Plan shall be
$10,000,000.

ARTICLE 6

Eligibility

6.1.    General.  Awards may be granted only to individuals who are employees,
officers, Producers or directors of the Corporation or a Parent or Subsidiary.

ARTICLE 7

Stock Options

7.1.    General.  The Committee is authorized to grant Options to Participants
on the following terms and conditions:

(a) Exercise Price.  The exercise price per share of Stock under an Option shall
be determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the date of the grant.

(b) Time and Conditions of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(f). The Committee also shall determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Except with respect to Options subject to Code
Section 409A, the Committee may waive any exercise provisions at any time in
whole or in part based upon factors as the Committee may determine in its sole
discretion so that the Option becomes exercisable or vested at an earlier date.
Notwithstanding the foregoing, except as may be set forth in an Award Agreement
with respect to death, Disability or Retirement of a Participant, Options will
not be exercisable before the expiration of three years from the date of grant
(but vesting may be ratable over such period).

(c) Payment.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants; provided, however, that if
shares of Stock are used to pay the exercise price of an Option, such shares
must have been held by the Participant for at least six months. When shares of
Stock are delivered, such delivery may be by attestation of ownership or actual
delivery of one or more certificates. Failure by the Committee to specify
methods by which the exercise price of an Option may be paid or the form of
payment shall be deemed to express the Committee’s determination that all
methods and forms of payment under the Plan are permitted for that Option.

(d) Evidence of Grant.  All Options shall be evidenced by a written Award
Agreement between the Corporation and the Participant. The Award Agreement shall
include such provisions, not inconsistent with the Plan, as may be specified by
the Committee.

(e) Exercise Term.  In no event may an Option be exercisable for more than ten
years from the date of its grant.

 

7



--------------------------------------------------------------------------------

7.2.    Incentive Stock Options.  The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:

(a) Exercise Price.  The exercise price per share of Stock shall be set by the
Committee, provided that the exercise price for any Incentive Stock Option shall
not be less than the Fair Market Value as of the date of the grant.

(b) Exercise.  In no event may any Incentive Stock Option be exercisable for
more than ten years from the date of its grant.

(c) Lapse of Option.  An Incentive Stock Option shall lapse under the earliest
of the following circumstances; provided, however, that the Committee may, prior
to the lapse of the Incentive Stock Option under the circumstances described in
paragraphs (3), (4) and (5) below, provide in writing that the Option will
extend until a later date, but if Option is exercised after the dates specified
in paragraphs (3), (4) and (5) below, it will automatically become a
Non-Qualified Stock Option:

(1) The Incentive Stock Option shall lapse as of the option expiration date set
forth in the Award Agreement.

(2) The Incentive Stock Option shall lapse ten years after it is granted, unless
an earlier time is set in the Award Agreement.

(3) If the Participant terminates employment for any reason other than as
provided in paragraph (4) or (5) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment; provided, however, that if the Participant’s
employment is terminated by the Corporation for cause (as determined by the
Corporation ), the Incentive Stock Option shall (to the extent not previously
exercised) lapse immediately.

(4) If the Participant terminates employment by reason of his Disability, the
Incentive Stock Option shall lapse, unless it is previously exercised, one year
after the Participant’s termination of employment.

(5) If the Participant dies while employed, or during the three—month period
described in paragraph (3) or during the one - year period described in
paragraph (4) and before the Option otherwise lapses, the Option shall lapse one
year after the Participant’s death. Upon the Participant’s death, any
exercisable Incentive Stock Options may be exercised by the Participant’s
beneficiary, determined in accordance with Section 11.6.

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 11, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the shares that
were otherwise vested on the Participant’s termination of employment.

(d) Individual Dollar Limitation.  The aggregate Fair Market Value (determined
as of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00.

(e) Ten Percent Owners.  No Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or any Parent or Subsidiary unless the exercise price per share

 

8



--------------------------------------------------------------------------------

of such Option is at least 110% of the Fair Market Value per share of Stock at
the date of grant and the Option expires no later than five years after the date
of grant.

(f) Expiration of Incentive Stock Options.  No Award of an Incentive Stock
Option may be made pursuant to the Plan after the day immediately prior to the
tenth anniversary of the Effective Date.

(g) Right to Exercise.  During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

(h) Directors.  The Committee may not grant an Incentive Stock Option to a
non—employee director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Corporation or Parent or Subsidiary but
only in that individual’s position as an employee and not as a director.

ARTICLE 8

Stock Appreciation Rights

8.1.     Grant of SARs.   The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

(a) Right to Payment.  Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

(1) The Fair Market Value of one share of Stock on the date of exercise; over

(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the date of grant.

(b) Other Terms.   All awards of Stock Appreciation Rights shall be evidenced by
an Award Agreement. The terms, methods of exercise, methods of settlement, form
of consideration payable in settlement, and any other terms and conditions of
any Stock Appreciation Right shall be determined by the Committee at the time of
the grant of the Award and shall be reflected in the Award Agreement. Except as
may be set forth in an Award Agreement with respect to death, Disability or
Retirement of a Participant, Stock Appreciation Rights will not be exercisable
before the expiration of three years from the date of grant (but vesting may be
ratable over such period).

ARTICLE 9

Restricted Stock Awards

9.1.    Grant of Restricted Stock.   The Committee is authorized to make Awards
of Restricted Stock to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee. All Awards of Restricted
Stock shall be evidenced by a Restricted Stock Award Agreement.

9.2.    Issuance and Restrictions.   Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in

 

9



--------------------------------------------------------------------------------

such installments, upon the satisfaction of performance goals or otherwise, as
the Committee determines at the time of the grant of the Award or thereafter.

9.3.    Forfeiture.   Except for certain limited situations (including the
death, Disability or Retirement of the Participant or a Change in Control),
Restricted Stock Awards subject solely to continued employment restrictions
shall have a restriction period of not less than three years from the date of
grant (but may have pro-rata vesting over such time) and shall be paid within
2 1/2 months of the close of the year in which the restrictions lapse. Except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of employment during the applicable restriction
period or upon failure to satisfy a performance goal during the applicable
restriction period, Restricted Stock that is at that time subject to
restrictions shall be forfeited and reacquired by the Corporation; provided
however that the Committee may provide in any Award Agreement that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to the Restricted Stock, with the exception of
the minimum three year vesting period described above.

9.4.    Certificates For Restricted Stock.  Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

ARTICLE 10

Dividend Equivalents

10.1    Grant of Dividend Equivalents.   The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal to dividends with respect to all or a portion of the
number of shares of Stock subject to an Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional shares of Stock, or
otherwise reinvested. If paid or distributed, Dividend Equivalents shall be paid
or distributed within 2 1/2 months of the close of the year in which vested.

ARTICLE 11

Provisions Applicable To Awards

11.1.    Stand-alone, Tandem, and Substitute Awards.   Awards granted under the
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award granted
under the Plan. If an Award is granted in substitution for another Award, the
Committee may require the surrender of such other Award in consideration of the
grant of the new Award. Awards granted in addition to or in tandem with other
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards.

11.2.    Term of Award.   The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from the date of its grant
(or, if Section 7.2(e) applies, five years from the date of its grant).

 

10



--------------------------------------------------------------------------------

11.3.    Form of Payment for Awards.   Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Corporation or a Parent or Subsidiary on the grant or exercise of an Award may
be made in a single payment or transfer or in installments, and may be made in
such form as the Committee determines at or after the time of grant, including
without limitation, cash, Stock, or other property, or any combination, in each
case determined in accordance with rules adopted by, and at the discretion of,
the Committee, which shall be in compliance with Code Section 409A to the extent
applicable. Further, to the extent required to comply with Section 409A of the
Code, as determined by the Corporation’s outside counsel, one or more payments
under this Section 11 shall be delayed to the six month anniversary of the
Participant’s separation from service, within the meaning of Code Section 409A.
In addition, payments under this Section 11 may be delayed if timely payment is
administratively impracticable and the impracticability was unforeseeable, if
making a timely payment would jeopardize the ability of Employer to continue as
a going concern, or if deduction of the payment is restricted by Code
Section 162(m) and a reasonable person would not have anticipated that
restriction at the time the legally binding right to the payment arose. In each
case, payment must be made as soon as the reason for the delay ceases to exist.

11.4.    Limits on Transfer.   No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Corporation or a Parent or Subsidiary,
or shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Subsidiary. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Award under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws applicable to transferable
Awards.

11.5    Beneficiaries.   Notwithstanding Section 11.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

11.6.    Stock Certificates.   All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

11.7    Acceleration Upon Death, Disability or Retirement.   Notwithstanding any
other provision in the Plan or any Participant’s Award Agreement to the
contrary, upon the Participant’s death or Disability during his employment or
service as a producer or director or upon the Participant’s Retirement, all
outstanding Options, Stock Appreciation Rights, and other Awards in the nature
of rights that may be exercised shall become fully exercisable and all
restrictions on outstanding Awards shall lapse. Any

 

11



--------------------------------------------------------------------------------

Option or Stock Appreciation Rights Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Agreement. To the
extent that this provision causes Incentive Stock Options to exceed the dollar
limitation set forth in Section 7.2(d), the excess Options shall be deemed to be
Non-Qualified Stock Options.

11.8.    Acceleration Upon a Change in Control.   Except as otherwise provided
in the Award Agreement, upon the occurrence of a Change in Control, all
outstanding Options, Stock Appreciation Rights, and other Awards in the nature
of rights that may be exercised shall become fully exercisable and all
restrictions on outstanding Awards shall lapse. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 7.2(d), the excess Options shall be deemed to be Non-Qualified
Stock Options.

11.9    Effect of Acceleration.   If an Award is accelerated under Section 11.8,
the Committee may, in its sole discretion, provide (i) that the Award will
expire after a designated period of time after such acceleration to the extent
not then exercised, (ii) that the Award will be settled in cash rather than
Stock, (iii) that the Award will be assumed by another party to the transaction
giving rise to the acceleration or otherwise be equitably converted in
connection with such transaction, or (iv) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

11.10.    Performance Goals.  The Committee may determine that any Award granted
pursuant to this Plan to a Participant shall be determined on the basis of one
or more of the following measures of corporate performance, alone or in
combination, which may be expressed in terms of Corporation-wide objectives or
in terms of objectives that relate to the performance of a division, business
unit, region, department or function within the Corporation or a subsidiary:
(a) return on equity, (b) overall or selected premium or sales growth, (c) stock
performance, (d) expense efficiency ratios (ratio of expenses to premium
income), (e) earnings per share, (f) market share, (g) revenue, (h) customer
service measures or indices, (i) underwriting efficiency and/or quality,
(j) persistency factors, (k) total shareholder return, (l) earnings before
interest and taxes (EBIT), (m) earnings before interest, taxes, depreciation and
amortization (EBITDA), (n) net income, (o) return on assets, (p) return on net
assets, (q) economic value added, (r) shareholder value added, (s) embedded
value added, (t) net operating profit, (u) net operating profit after tax,
(v) combined ratio, (w) expense ratio, (x) loss ratio, (y) premiums, (z) return
on capital, (aa) return on invested capital, (bb) profit margin, or (cc) risk
based capital. The Committee has the right for any reason to reduce or increase
the Award, notwithstanding the achievement of a specified goal.

11.11.    Termination of Employment.   The employment relationship shall be
treated as continuing while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed 6
months, or if longer, so long as the individual retains a right to reemployment
with the service recipient under an applicable statute or by contract. A
termination of employment shall not occur in a circumstance in which a
Participant transfers from the Corporation to one of its Parents or
Subsidiaries, transfers from a Parent or Subsidiary to the Corporation, or
transfers from one Parent or Subsidiary to another Parent or Subsidiary or in
the discretion of the Committee as specified at or prior to such occurrence, in
the case of a spin-off, sale or disposition of the Participant’s employer from
the Corporation or any Parent or Subsidiary. To the extent that this provision
causes the Incentive Stock Options to extend beyond three months from the date a
Participant is deemed to be an employee of the Corporation, a Parent or
Subsidiary for purposes of Section 424(f) of the Code, the Options held by such
Participant shall be deemed to be Non-Qualified Stock Options.

 

12



--------------------------------------------------------------------------------

ARTICLE 12

Changes In Capital Structure

12.1.   General.   In the event of a corporate transaction involving the
Corporation (including without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation split-up, spin-off, combination or exchange of shares) the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust Awards to preserve the benefits or
potential benefits of the Awards. Action by the Committee may include:
(I) adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards, adjustment of the exercise price of outstanding Awards; and (iv) any
other adjustments that the Committee determines to be equitable. Without
limiting the foregoing, in the event a stock dividend or stock split is declared
upon the Stock, the authorization limits under Section 5.1 and 5.4 shall be
increased proportionately, and the shares of Stock then subject to each Award
shall be increased proportionately without any change in the aggregate purchase
price therefor.

ARTICLE 13

Amendment, Modification And Termination

13.1.   Amendment, Modification and Termination.   The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that the Board or Committee may
condition any amendment or modification on the approval of stockholders of the
Corporation if such approval is necessary or deemed advisable with respect to
tax, securities or other applicable laws, policies or regulations.

13.2   Awards Previously Granted.   At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however, that subject to the terms of the
applicable Award Agreement such amendment, modification or termination shall
not, without the Participant’s consent, reduce or diminish the value of such
Award determined as if the Award had been exercised, vested, cashed in or
otherwise settled on the date of such amendment or termination; and provided
further that, the original term of any Option may not be extended and, except as
otherwise provided in the anti-dilution provision of the Plan, the exercise
price of any Option may not be reduced. No termination, amendment, or
modification of the Plan shall adversely affect any Award previously granted
under the Plan, without the written consent of the Participant.

ARTICLE 14

General Provisions

14.1.    No Rights to Awards.   No Participant or employee, officer, producer or
director shall have any claim to be granted any Award under the Plan, and
neither the Corporation nor the Committee is obligated to treat Participants or
eligible participants uniformly.

14.2.    No Stockholder Rights.   No Award gives the Participant any of the
rights of a stockholder of the Corporation unless and until shares of Stock are
in fact issued to such person in connection with such Award.

14.3.    Withholding.   The Corporation or any Parent or Subsidiary shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Corporation, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be

 

13



--------------------------------------------------------------------------------

withheld with respect to any taxable event arising as a result of the Plan. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award shares of Stock having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.

14.4.    No Right to Continued Service.   Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Corporation
or any Parent or Subsidiary to terminate any Participant’s employment or status
as an officer, Producer or director at any time, nor confer upon any Participant
any right to continue as an employee, officer, Producer or director of the
Corporation or any Parent or Subsidiary.

14.5.    Unfunded Status of Awards.   The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Subsidiary.

14.6.    Relationship to Other Benefits.  No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the
Corporation or any Parent or Subsidiary unless provided otherwise in such other
plan.

14.7.    Expenses.   The expenses of administering the Plan shall be borne by
the Corporation and its Parents or Subsidiaries.

14.8.    Titles and Headings.   The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

14.9.    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

14.10.    Fractional Shares.   No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up.

14.11.    Government and other Regulations.  The obligation of the Corporation
to make payment of awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Corporation shall be under no obligation to
register under the 1933 Act, or any state securities act, any of the shares of
Stock issued in connection with the Plan. The shares issued in connection with
the Plan may in certain circumstances be exempt from registration under the 1933
Act, and the Corporation may restrict the transfer of such shares in such manner
as it deems advisable to ensure the availability of any such exemption.

14.12.     Governing Law.   To the extent not governed by federal law, the Plan
and all Award Agreements shall be construed in accordance with and governed by
the laws of the State of Tennessee.

 

14



--------------------------------------------------------------------------------

14.13.     Additional Provisions.   Each Award Agreement may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of this Plan.

The foregoing is hereby acknowledged as being the Unum Group Amended and
Restated Stock Plan of 1999 as approved by the Stockholders of the Company on
May 12, 2005, and as further amended by the Committee as of August 15, 2007.

 

UNUM GROUP By:   /s/ Susan N. Roth Its:   Vice President, Corporate Secretary
and   Assistant General Counsel

 

15